Citation Nr: 1121207	
Decision Date: 06/01/11    Archive Date: 06/09/11

DOCKET NO.  09-45 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for multiple sclerosis (MS).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1987 to August 1990.

This appeal to the Board of Veterans' Appeals (Board) is from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

Regrettably, rather than immediately decide, the Board must remand these claims to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development and consideration.


REMAND

As an initial matter, there apparently are outstanding evaluation and treatment records that need to be obtained from the Veteran's private physician, Dr. B.G., and considered in deciding this appeal.  The Veteran's VA treatment records from September 2005 to August 2008 indicate he received a diagnosis of MS in 1998 from Dr. B.G.  However, the claims file only contains records from Dr. B.G. dating from September 2001 to June 2006, so not starting until about 3 years after that initial diagnosis.  The Veteran stated in his April 2009 Notice of Disagreement (NOD) that he began experiencing relevant symptoms even earlier, in 1996, and that he mentioned these symptoms to his treating physician.  So these additional records, and any other VA or private treatment records dated since his separation from service in August 1990, need to be obtained before deciding his appeal as part of the duty to assist him with his claim.  See 38 C.F.R. § 3.159(c).

And as reason or justification for attributing his MS to his military service, the Veteran claims that the symptoms he began experiencing in 1996, namely, unexplained fatigue, erectile dysfunction, and heat sensitivity, were in actuality the initial or prodromal manifestations of his MS that could not have developed in such a relatively short time, just 6 or so years, since his military service had ended in 1990.

He also believes he was exposed to asbestos while in service, though he does not believe that necessarily caused his MS since he also was exposed to many other things.

Service connection may be granted for chronic (permanent) disability resulting from disease or injury that was incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Certain diseases, including MS, are considered chronic, per se, and therefore will be presumed to have been incurred in service if manifested to a compensable degree within a specified timeframe after separation from service.  For MS, this presumptive period is 7 years.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

So service connection may be established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection may be granted for any disease diagnosed after discharge if the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Here, the Veteran claims to have initially experienced relevant symptoms just some 6 years after separating from service - which, if shown to be true, was within this 7-year presumptive period for the initial manifestation of MS to the required compensable degree.  And what already is known is that he received this diagnosis just some two years later, in 1998.  He since has continued receiving treatment from various private physicians, including Dr. S.B. from December 1998 to August 2000, from Dr. B.G. from September 2001 to June 2006, and from Dr. J.Z. from April to May 2008.  The Veteran also, in the interim, received treatment at a local VA medical center (VAMC) from September 2005 to August 2008.


The Veteran's service treatment records (STRs) contain notations of several potentially relevant complaints - including of shoulder pain, ankle pain, swollen joints in his hand, and numerous eye-related issues throughout his military service.  

His April 2009 NOD alleges he additionally began experiencing sexual dysfunction, heat sensitivity and fatigue in 1996.  He also listed specific incidents of unexplained fatigue and weakness occurring in February and July 1997 and enclosed two witness statements attesting to this fact.  Dr. B.G.'s initial diagnosis, as mentioned, was in 1998.  So a medical opinion is needed to determine whether the symptoms the Veteran reportedly experienced while in service, and beginning in 1996, were the initial or prodromal manifestations of his later diagnosed MS.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  When determining whether a VA examination and opinion are required under 38 U.S.C. § 5103A(d)(2), the law requires competent evidence of a disability or symptoms of a disability, but does not require competent evidence of a nexus, just that the evidence indicates an association between the disability and service or a service-connected disability.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).

Finally, a TDIU may be assigned where the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional 
service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).


The Veteran does not currently have any service-connected disabilities.  But should the RO/AMC determine on remand that he is entitled to service connection for his MS, this in turn could impact the outcome of his TDIU claim.  So these claims are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) and Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996) (indicating claims are "inextricably intertwined" when they are so closely tied together that a final decision concerning one of the claims cannot be rendered until a decision on the other).  A decision regarding his TDIU claim, therefore, has to be temporarily deferred pending completion of the additional development mentioned concerning his claim for service connection for MS.  See Hoyer v. Derwinski, 1 Vet. App. 208 (1991) and Holland v. Brown, 6 Vet. App. 443, 446 (1994) (collectively indicating these types of claims should be considered concurrently to avoid piecemeal adjudication of claims with common parameters).  See, too, Smith (Daniel) v. Gober, 236 F.3d 1370, 1373 (Fed. Cir. 2001) (Where the facts underlying separate claims are "intimately connected," the interests of judicial economy and avoidance of piecemeal litigation require the claims be adjudicated together.).

Accordingly, these claims are REMANDED for the following additional development and consideration:

1.  Obtain any private and VA treatment records since August 1990 that are not in the file, but especially any records from Dr. B.G. dated in 1996 and 1997.  If any requested records are unavailable, or the search for them otherwise yields negative results and it is determined that further attempts to obtain these records would be futile, then this must be documented in the claims file and the Veteran notified in accordance with 38 C.F.R. § 3.159(c) and (e)(1).


2.  Once all available medical records have been received, schedule an appropriate VA compensation examination for a medical nexus opinion concerning the likelihood (very likely, as likely as not, or unlikely) any symptoms the Veteran experienced during his military service from November 1987 to August 1990, or after service beginning in 1996, were the initial manifestations of the MS eventually diagnosed in 1998.  This opinion is especially needed since there is a 7-year period following the conclusion of service allowing the Board to presume the MS was incurred in service if initially manifested during that 7-year period.

So to facilitate this opinion, it is imperative the designated examiner review the claims file for the history of the Veteran's complaints, etc., to determine whether any symptoms that he earlier experienced - either during his service or after his service beginning in 1996, were, in actuality, prodromal indications of his later diagnosed MS.

The designated examiner also must discuss the underlying rationale of the opinion, whether favorable or unfavorable, if necessary citing to any relevant evidence in the file and/or medical authority.


3.  Then readjudicate the claim for service connection for MS in light of this additional evidence.  And since the Veteran does not have any adjudicated service-connected disabilities, there would only be need to also readjudicate his TDIU claim if his MS (or some other disability) is determined to be service connected.  If these claims are not granted to his satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument concerning the claims the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

